Citation Nr: 0724494	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Propriety of the reduction of the rating for residuals of 
kidney surgery from 60 percent to a noncompensable rating.

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1942 to December 1945.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from 
February 2005 (TDIU), July 2005 (reduction), and September 
2005 (back) rating decisions of the Cleveland, Ohio 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the Board granted the veteran's representative's 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

As the issues regarding the propriety of the reduction of the 
rating for residuals of kidney surgery and whether new and 
material evidence has been received to reopen a claim of 
service connection for a back disability may have bearing on 
the veteran's claim seeking entitlement to TDIU, the issues 
are inextricably intertwined.  Consequently, consideration of 
the claim for TDIU must be deferred pending final decisions 
on these other issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In a February 2005 letter, the RO proposed to reduce the 
rating for the veteran's residuals of kidney surgery from 60 
percent to 0 percent, effective October 1, 2005.  A July 2005 
rating decision implemented this reduction, noting that the 
medical evidence of record no longer showed that the veteran 
experienced symptoms associated with residuals of his kidney 
surgery that would be akin to a 60 percent rating.  During 
the July 2007 hearing, the veteran presented testimony that 
he experiences symptoms of nocturia about two to three times 
a night, polyuria, and muscle soreness in the right flank 
area near his incisional scar as residuals of his kidney 
surgery.  He also indicated that he was taking medication for 
his kidney condition.  The December 2004 VA examination did 
not address these symptoms and whether they are related to 
the veteran's residuals of kidney surgery.  Hence, another 
examination addressing these matters is required to determine 
whether the rating reduction was proper. 

It also appears that some private medical records may be 
outstanding.  The veteran testified that he sees a private 
doctor about every two months regarding his kidney condition.  
These records may contain information that is pertinent to 
the veteran's claim; hence, he should be asked to provide a 
release form and a request for these records should be made.   

Additionally, under 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a SOC is furnished to 
the appellant.  In essence, the following sequence is 
required:  There must be a decision by the RO, the claimant 
must express timely disagreement with the decision (by filing 
a NOD within one year of the date of mailing of notice of the 
RO decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Here, a September 2005 rating decision found that the veteran 
had not submitted new and material evidence to reopen his 
claim of service connection for a back disability.  In the 
veteran's November 2005 substantive appeal on the propriety 
of the rating reduction for residuals of kidney surgery, he 
stated that the rating he was receiving should have been for 
his back condition and that he had believed that he was rated 
60 percent for his back and not for his kidney condition.  On 
review of this statement, the Board finds that it may indeed 
be reasonably construed as a NOD with the September 2005 
rating decision. A SOC has not been issued in this matter.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when 
this occurs the Board must remand the case and instruct the 
RO that the issue remains pending in appellate status (see 
38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that this claim is not before the Board at this 
time, and will only be before the Board if the appellant 
files a timely substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the providers of any private 
treatment he receives for his service 
connected disabilities and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified.  

2.  The RO should then arrange for the 
veteran to be scheduled for an examination 
by a nephrologist to determine the nature 
and severity of his residuals of kidney 
surgery.  The examiner must review the 
claims file in connection with the 
examination.  All indicated studies should 
be performed, and all findings reported in 
detail.  The examiner must provide the 
rationale for all opinions provided.  The 
examiner is requested to specifically 
indicate whether the veteran has elevated 
blood pressure, albumin constant or 
recurring with hyaline and granular casts 
or red blood cells, constant albuminuria 
with some edema, proteinuria, edema, or 
other findings indicative of impaired 
kidney function.  The examiner should also 
respond to the following questions:  

a) Is the veteran's polyuria and/or 
nocturia a residual of his kidney surgery?
b) If so, then what is the frequency of 
the polyuria and/or nocturia?

c) If there is muscle soreness in the 
right flank area, does it cause any 
impairment other than that associated with 
the incisional scar?

3.  The RO should issue an appropriate SOC 
in the matter of whether new and material 
evidence has been received to reopen a 
claim of service connection for a back 
disability.  The appellant must be advised 
of the time limit for filing a substantive 
appeal, and that, in order for the Board 
to have jurisdiction in this matter, he 
must submit a timely substantive appeal.  
If he timely perfects an appeal, this 
matter should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

4.  The RO should then re-adjudicate the 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

